*165
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia, the brief filed by appellant, and the motion to expedite. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order dated August 7, 2009, be affirmed, as appellant’s tort claim is frivolous. It is
FURTHER ORDERED that the motion to expedite be dismissed as moot.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.